On Petition for Rehearing.
PER CURIAM.
The appellants in their petition for rehearing earnestly insist that our ruling that the commencement of their action as against William D. Gibbs was not prevented by an “improper act” within the meaning of Sec. 879, R.S.Missouri 1929, Mo.St.Ann. § 879, p. 1164, is wrong. If the transfers of his shares to his daughter were due to a desire to escape his statutory stockholder’s liability (which is not shown by the record or found by the trial court), they were in that sense wrongful and improper, but in making them Gibbs did not suppress any fact which he was legally required to disclose. If his purpose was to escape liability, he failed to accomplish it. He was liable on the shares when the bank subsequently failed and remained liable thereafter. It was the failure of the appellants to discover his liability which prevented the commencement of their action against him, and not the transfers of the shares. The statute does not say that if any person shall, because of an improper act of another, believe that no action can be commenced against him, the statute of limitations is tolled. In Davis v. Carp, 258 Mo. 686, 167 S.W. 1042, 1046, a case in which a defendant concealed his identity and gave a false name, the court said: “So, the ‘improper act’ referred to in the statute must be one in the nature of a fraud that would prevent the commencement of the action, in ordér to bring the act 'within the statute. This defendant did no act of that kind, nor did plaintiff tell defendant he desired to commence an action. At most and worst he concealed his name from plaintiff, but that did not prevent the commencement of the action — far from it.”
At no time after the appellants’ cause of action accrued did Gibbs say or do anything to prevent them from suing him. We are satisfied that Gibbs committed no act in the nature of a fraud which prevented the commencement of an action against him to enforce his statutory liability.
The petition for rehearing is denied.